DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
With respect to the arguments, Harris (US 8,743,163) clearly teaches that the amount of heat transferred by the roller is clearly related to the diameter of the roller (Harris: column 4, lines 48-65).  Although the office action states “heating of the roller”, this was clearly meant to be “heating by the roller” in view of the Harris’s teaching.  Contrary to applicants’ assertion, Harris clearly teaches that increasing the diameter of the roller increases the nip width and thus increases the amount of heat transferred.  There is thus a clear relationship between the diameter of the roller and the amount of heat transferred by the roller.  One of ordinary skill in the art would increase or decrease the diameter of the roller to achieve the amount of heat desired.  Applicants’ argument that Harris only teaches increasing the diameter of the roller and not decreasing,  is not persuasive.  It is noted that Karst (US 8,956,490) does not specify the diameter of the roller. Even in this case, if Karst started with a roller having a diameter of less than 0.537 inches, then increasing the diameter to achieve more heat transferred would be obvious in view of the teaching of Harris.
                Furthermore, the 0.537 inches does not seem outside the realm of 0.636 inches (2.0-inch circumference, Applicants’ specification: paragraph 0006), and is not outside the scope of one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 20, and 31 are rejected under 35 U.S.C. 103 as obvious over Karst et al. in view of Harris et al. and Kita et al. (US 6,097,415).
With respect to claims 15, 16, and 31, Karst teaches a card substrate laminating device where a transfer ribbon comprising a carrier layer and a transfer layer attached to the carrier layer and a transfer roller is configured to heat and transfer a portion of the transfer layer from the carrier layer to a surface of a card substrate (column 4, lines 34-56).  Although not indicated as drawn to scale, figure 9 of Karst suggests that the transfer roller has a diameter that is much less than that of the length of the card, which card length is taught by applicant to conventionally be 3.375 inches (paragraph 0006 of specification). Karst does not specifically teach that the diameter of the roller is less than 0.537 inches or the circumference less than 1.6875 inches.
It is noted that in applicant’s specification that there is no mention of the transfer roller having a diameter of less than 0.537 inches or circumference less than 1.6875 inches, and as such no unexpected results are established for this diameter or circumference of the roller.  Harris teaches that increased pressure increases the nip width as would a larger diameter heated roller, a larger diameter compliant pressure roller, or if either roller was made to be more compliant, and increased nip width increases an amount of heat transferred to the print medium (Harris: column 4, lines 48-65). Harris thus establishes that the heating of the roller is related to the diameter of the roller used, and is thus a result effective variable. It would be obvious to one of ordinary skill in the art to vary the diameter of the roller to transfer more or less heat, depending on the desired level of heating or sensitivity to heat of the substrates used in the laminating process.
With respect to claims 15 and 20, although not taught by Karst, it would have been obvious to provide a compliant covering over the transfer roller, as Kita et al. teach that when the nip rollers are formed of a material having elasticity, such as rubber, a transfer medium can be pressed from the front surface and back surface sides by the elasticity of the nip rollers (column 8, lines 11-33).
Claims 17, 18, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karst et al. in view of Harris et al., Kita et al. as applied to claims 15 and 20 above, and further in view of Lien et al. (US 2013/0032288)
The teachings of claims 15 and 20 are as described above.
With respect to claim 17, Karst et al. do not specifically teach a controller and a motor, the controller configured to control the motor to drive feeding of the transfer ribbon between a supply spool and a take-up spool. However, as Lien et al. teach, it would have been obvious to one of ordinary skill in the art to do so to provide such to control the efficiency of the transfer process (paragraphs 0041 and 0045; Figure 6).
With respect to claim 18, Karst et al. do not teach a transfer roller includes a heating element that is configured to heat the transfer roller from an ambient temperature to a laminating temperature, at which laminating operations are performed, within 40 seconds. However, Lien et al. teach providing heating elements that reach an operating temperature very quickly, such as less than one second; as a result, laminating operations can be performed without a warm-up period required by conventional laminators utilizing heated laminating rollers (paragraphs 0043 and 0049).
With respect to claim 19, it would have been obvious that laminating rollers comprise internal resistive heaters are known to be used as transfer rollers in the art; one of ordinary skill in the art would be expected to successfully perform a transfer with known rollers for achieving transfer in the art (Lien: paragraphs 0033 and 0034).
With respect to claims 23 and 24, it would have been obvious to supply a card substrate where the leading edge is adjacent to another card to ensure complete coverage when transfer occurs thereupon.
Claim 21 is rejected under 35 U.S.C. 102(a)(2) as unpatentable under 35 U.S.C. 103 as obvious over Karst et al. in view of Harris et al. and Kita et al., and further in view of Miller (US 3,826,701).
The teachings of claim 20 are as described above.
The claimed thickness would have been the result of routine experimentation and be obvious to a person having ordinary skill because Miller teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations (abstract).
Claims 32 and 33 are rejected under 35 U.S.C. 103 as obvious over Karst et al. in view of Harris et al., Kita et al., and Lien et al. 
Karst et al. do not specifically teach a controller and a motor, the controller configured to control the motor to drive feeding of the transfer ribbon between a supply spool and a take-up spool. However, as Lien et al. teach, it would have been obvious to one of ordinary skill in the art to do so to provide such to control the efficiency of the transfer process (paragraphs 0041 and 0045; Figure 6).
With respect to claim 33, it would have been obvious that laminating rollers which comprise internal resistive heaters could be used in the invention of Karst, since such are known to be used as transfer rollers in the art; one of ordinary skill in the art would be expected to successfully perform a transfer with known rollers for achieving transfer in the art (Lien: paragraphs 0033 and 0034).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-30 are allowed.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745